Case: 21-40495     Document: 00516283810         Page: 1     Date Filed: 04/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 18, 2022
                                  No. 21-40495                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cory Carnell Mitchell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:16-CR-8-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cory Carnell Mitchell, federal prisoner # 05345-479, moves for leave
   to proceed in forma pauperis (IFP) in his appeal from the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. He contends
   that the district court abused its discretion by improperly applying U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40495      Document: 00516283810          Page: 2   Date Filed: 04/18/2022




                                    No. 21-40495


   § 1B1.13 when determining that he failed to show extraordinary and
   compelling reasons warranting relief. See United States v. Shkambi, 993 F.3d
   388, 392-93 (5th Cir. 2021).
          Here, the court adequately considered Mitchell’s arguments, and the
   record supports its conclusion that the 18 U.S.C. § 3553(a) factors weighed
   against release. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965
   (2018); see also United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   Mitchell abandons any challenge to the district court’s findings regarding the
   § 3553(a) factors. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
   Accordingly, it is unnecessary to consider Mitchell’s arguments challenging
   the district court’s conclusion that he failed to show extraordinary and
   compelling reasons warranting relief. See Ward v. United States, 11 F.4th 354,
   360-62 (5th Cir. 2021).
          As Mitchell fails to identify a nonfrivolous argument for appeal, we
   DENY his motion for leave to proceed IFP and we DISMISS his appeal as
   frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997);
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. R. 42.2.




                                         2